Wickersham, J.,
The defendant bases his motion for a new trial largely upon our ruling that he was not entitled to amend his affidavit of defence at the trial in order that it might comply with the requirements of the Practice Act of 1915.
The affidavit of defence in this case was filed by the defendant May 3, 1919. In it he attempted to plead a set-off to the plaintiff’s statement in the following language: “The pipes installed on the first floor are faulty, in that they leak, as a result of which merchandise belonging to your deponent was damaged to the extent of Eleven Hundred Dollars.” He failed to comply with section 15 of the Practice Act by endorsing upon his affidavit of defence the notice therein required. Having failed to comply with the necessary requirements of the act for a period of two years which elapsed between the filing of the affidavit of defence and the trial of the case, we declined to permit him to correct this defect at the trial. After carefully considering our action in the matter, we are not convinced that we erred in declining to permit the defendant to file an amended affidavit of defence at the trial: Greth v. Fisher, 12 Berks Co. L. J. 126, 29 Dist. R. 836. The motion for a new trial is, therefore, overruled, and judgment is directed to be entered in favor of the plaintiff for the amount of the verdict upon the payment of the jury fee.
Prom William Jenkins Wilcox, Harrisburg, Pa.